*934On petitions for rehearing and petitions for writs of certiorari to the United States Court of Appeals for the District of Columbia Circuit. Petitions for rehearing granted. The orders entered November 30, 1953, denying certiorari, 346 U. S. 896, are vacated and the petitions for writs of certio-rari are granted.
Mr. Justice Black dissents. The motion for leave to file brief of the Independent Petroleum Assn, et al., as amici curiae, is denied.
*935Reported below: 92 U. S. App. D. C. 284,205 F. 2d 706.